Citation Nr: 0100477	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors and Dependents Education 
Assistance pursuant to 38 U.S.C.A. Chapter 35.

3.  Entitlement to service connection for multiple sclerosis 
for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  He died on September [redacted], 1998.  The appellant 
is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the RO.


REMAND

The Board notes significantly that, during the course of this 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Given the change in regulations, the case must be remanded 
for consideration of the new law.  On remand, additional 
development should be performed, in accordance with the new 
provisions, to assist the appellant with her claims.  In this 
regard, the RO should contact the appellant and attempt to 
obtain any additional evidence which may support her claims.  
Specifically noted in this regard are records of medical 
treatment by Robert J. Terranova, D.O. or any other medical 
professional who may have treated the veteran for early 
symptoms of multiple sclerosis.  The appellant should also be 
asked to identify any health care providers who may have 
treated the veteran's terminal condition just prior to his 
death.

Once any additional evidence has been included in the claims 
file, the file should be reviewed by a VA examiner for the 
purpose of providing a medical opinion as to the etiology of 
the veteran's multiple sclerosis and any other condition that 
brought about his death.  Specifically, the examiner should 
indicate the likelihood that the veteran's multiple sclerosis 
had its clinical onset during service or became manifest to a 
degree of 10 percent or more during the seven-year 
presumptive period after separation from service.  In 
addition, the examiner should also provide an opinion as to 
the likelihood that the cause of the veteran's death 
(reported on his death certificate as including a 
cerebrovascular accident), was related to disease or injury 
incurred in service.  

The Board points out that since the claim for education 
assistance is dependent on the outcome of the cause of death 
claim, consideration of that issue should be deferred until 
the cause of death claim is finally resolved. 

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the appellant in order to have 
her submit any additional medical 
evidence, additional information, or 
further argument to support her claims.  
The appellant should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated the veteran for symptoms of 
multiple sclerosis since service.  
Additionally, the appellant should be 
asked to identify any health care 
providers who may have treated the 
veteran's terminal condition just prior 
to his death. When the appellant 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder.  The 
appellant should be afforded a reasonable 
amount of time to obtain and submit such 
evidence to the RO.  

2.  The RO should then arrange for a VA 
examiner to review the claims file in 
order to determine the nature and likely 
etiology of both the veteran's multiple 
sclerosis and the CVA which caused the 
veteran's death.  Based on his/her review 
of the case, the examiner should provide 
an opinion, with adequate rationale, as 
to the likelihood that the veteran's 
multiple sclerosis had its clinical onset 
during service or became manifest to a 
degree of 10 percent or more during with 
7 years of the veteran's July 1971 
service discharge.  In this regard, the 
examiner should point to specific 
historical medical records which indicate 
MS was then present (even if not 
diagnosed until later), and the earliest 
manifestations of the disease should be 
discussed.   In addition, the examiner 
should also provide a medical opinion as 
to the likelihood that the cause of the 
veteran's death was related to any aspect 
of his period of service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records on 
file, and include the factors on which 
the opinion is based.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
and associated with the veteran's claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claims.  
The RO must ensure in this regard that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



